Allowable Subject Matter
Claims 1-2, 4-5, 9-13, 15-17, 19 and 21 are currently pending and are allowed.

Response to Arguments
Applicant’s arguments, see pages 16-27 of the Remarks, filed December 20, 2021, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion on eligibility.

Reasons for Allowance
Claims 1-2, 4-5, 9-13, 15-17, 19 and 21 are allowed as amended 12/20/21.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by determining categories for calendar items and obfuscating data determined to be private, allowing a first trusted crowd to vote on the calendar items to make changes, predicting how users of the trusted crowd will vote based on importance, determining a second trusted crowd and altering items of the calendar item based on the votes, importance and locked calendar items, which improves the functioning of the calendar itself (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1-2,4-5,9-13,15-17,19 and 21 disclose a system, product, and method for determining scores for a demographic 
Regarding a possible 103 rejection: The closest prior art of record is:
DeLuca et al. (US 2014/0208445 A1) – which discloses temporary obfuscation of data during collaborative communications. 
Johnson et al. (US 2017/0300869 A1) – which discloses rescheduling events to defragment calendar data structures.
Zhang et al. (US 6,016,478 B1) – which discloses a scheduling system with ways for peer to peer scheduling of remote users.
Chua et al. (US 2011/0282684 A1) – which discloses self updating intelligent procedure duration estimation for scheduling.
Gorman-Ladd et al. (US 10,643,292 B1) – which discloses trust based scheduling of events that takes into account voting via a social platform.
Wu et al. (C. Wu, K. Chen, Y. Chang and C. Lei, "Crowdsourcing Multimedia QoE Evaluation: A Trusted Framework," in IEEE Transactions on Multimedia, vol. 15, no. 5, pp. 1121-1137, Aug. 2013, doi: 10.1109/TMM.2013.2241043) – which discloses crowdsourcing multimedia QOE evaluation on trusted frameworks.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 10, and 16, such as trusted voting predictions for calendar items to 
Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683